Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 1 of 7 PAGEID #: 2302




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 TERA II, LLC, et al.,


                      Plaintiffs,
                                                               Case No. 2:19-CV-02221-SDM
                                                               JUDGE SARAH D. MORRISON
        v.
                                                               Magistrate Judge Jolson
 RICE DRILLING D, LLC, et al.,

                      Defendants.

                                    OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion to Amend the Complaint. (Doc. 94).

For the reasons that follow, Plaintiffs’ Motion is GRANTED.

   I.        BACKGROUND

        This lawsuit involves rights under oil and gas leases between Plaintiffs TERA II, LLC,

TERA III Honza, LLC, TERA IV, LLC, TERA Watson, LLC, and Thomas Shaw and Defendants

Rice Drilling D, LLC (“Rice”), Gulfport Energy Corporation (“Gulfport”), Ascent Resources-

Utica, LLC (“Ascent”), Phillips Exploration LLC, (“Phillips”), and XTO Energy, Inc. (“XTO”).

The Leases address the rights to develop two oil and gas formations, commonly referred to as the

Marcellus Shale and Utica Shale. In addition to this case and the related federal court case (see

2:18-cv-1587), there is also a companion case in state court involving similar claims that has been

pending for more than two-and-a-half years, (see Doc. 94 (citing Terra LLC v. Rice Drilling D

LLC, et al., No. 17-0344) (the “State Court Action”)).

        Procedurally speaking, the Court issued the scheduling order in this matter on July 11,

2019, with an amendment deadline of February 3, 2020, and a discovery deadline of May 1, 2020.
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 2 of 7 PAGEID #: 2303




(See Doc. 34). Plaintiffs moved for leave to amend on March 30, 2020. (Doc. 94). On April 17,

2020, the Court extended the discovery deadline to August 31, 2020. (Doc. 120).

         In their Motion to Amend, Plaintiffs assert that, “[u]pon review of [their] royalty

statements,” they seek to amend the Complaint as follows:

         (1) clarify that Defendants have drilled two additional wells, Gold Digger 1 and
             Gold Digger 3 wells, under Plaintiff TERA IV, LLC’s property in the Point
             Pleasant Formation which were not previously specifically identified in the
             Complaint; and
         (2) add an alternative claim against Defendants Rice and Gulfport for breach of
             contract for failing to properly pay royalties to Plaintiffs.

(Doc. 94 at 1).

         In their briefs, the parties focus primarily on Plaintiffs’ proposed breach of contract claim.

(See generally Docs. 94, 124, 135). Plaintiffs assert that they recently obtained new information

through discovery in the State Court Action, which led them to “determine[] that a potential breach

of contract claim exists against Rice and Gulfport.” (Doc. 94 at 10). In response, Defendants

contend that Plaintiffs lacked diligence in failing to amend earlier and that the new claim would

expand discovery, thereby necessitating new experts and new discovery deadlines. (See generally

Doc. 124). This matter is now ripe for consideration. (See Docs. 94, 124, 135).

   II.      STANDARD

         Two federal rules govern Plaintiffs’ Motion. Rule 15(a)(2) of the Federal Rules of Civil

Procedure provides that when a party seeks leave of court to file an amended pleading, “[t]he court

should freely give leave when justice so requires.” This rule, which allows a liberal policy in favor

of granting amendments, “reinforce[s] the principle that cases ‘should be tried on their merits

rather than the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th

Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). Thus, the trial

court enjoys broad discretion in deciding motions for leave to amend. See Gen. Elec. Co. v.

                                                   2
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 3 of 7 PAGEID #: 2304




Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). In exercising its discretion, the trial court

may consider such factors as “undue delay, bad faith or dilatory motive on the part of a movant,

repeated failures to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of the amendment.” Foman

v. Davis, 371 U.S. 178, 182 (1962).

          But because Plaintiffs moved to amend after the Court’s February 3, 2020, amendment

deadline, Plaintiffs “must meet the higher threshold for modifying a scheduling order found in

Rule 16(b).” Shane v. Bunzl Distrib. USA, Inc., 275 F. App’x 535, 536 (6th Cir. 2008). This

means Plaintiffs must “show good cause under Rule 16(b) for the failure to seek leave to amend

prior to the expiration of the deadline before [the Court] will consider whether the amendment is

proper under Rule 15(a).” Hill v. Banks, 85 F. App’x 432, 433 (6th Cir. 2003). This Court has

noted that “the touchstone of the good cause inquiry under Rule 16(b) is whether the moving party

acted diligently in attempting to meet the deadline set forth in the pretrial order.” Permasteelisa

CS Corp. v. Airolite Co., LLC, No. 2:06-cv-0569, 2007 WL 1683668, at *2 (S.D. Ohio June 8,

2007).

   III.      DISCUSSION

          As noted, because Plaintiffs moved to amend nearly two months after the February 3, 2020,

amendment deadline, (see Doc. 34), the Court must decide, as a threshold matter, whether

Plaintiffs have shown good cause under Rule 16(b) before applying the more generous Rule 15(a).

Cooke, 2007 WL 188568, at *2.

          A. Rule 16(b)

          In evaluating good cause under Rule 16(b), Plaintiffs’ diligence is key. Cooke, 2007 WL

188568, at *2; see also E.E.O.C. v. U-Haul Int’l, Inc., 286 F.R.D. 322, 325 (W.D. Tenn. 2012)



                                                  3
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 4 of 7 PAGEID #: 2305




(noting that whether movant was “diligen[t] in attempting to meet the requirements of the

scheduling order is the primary measure of Rule 16(b)’s ‘good cause’ standard”).

       In challenging Plaintiffs’ Motion, Defendants emphasize that Plaintiffs have been

receiving royalty payments for years, and should have, based on the content of those statements,

been able to discover the facts underlying their proposed breach of contract claim. (See generally

Doc. 121 at 1–2). But Plaintiffs insist they needed information beyond the royalty statements

themselves. Specifically, that they required “underlying data on how royalties are calculated from

Rice to determine if royalties are being properly calculated under their lease contract.” (Doc. 135

at 5). Importantly, Plaintiffs have been pursuing this information from Rice and Gulfport through

discovery in the State Court Action for the past two years. (See generally Doc. 135; see also Docs.

135-1, 135-3, 135-5, 135-6, 135-7).

       Relevant here, on November 18, 2019, following the state court’s order compelling

discovery on royalty payments, Rice produced discovery responses and documents that

purportedly “indicate Rice and Gulfport are not properly calculating royalties pursuant to the

lease[.]” (Doc. 94 at 6; Doc. 135 at 5). Defendants attempt to use this November 2019 date against

Plaintiffs, asserting that Plaintiffs should have been able to file their Motion to Amend before the

Court’s February deadline. (See Doc. 121 at 4). Not so, say Plaintiffs. According to them, Rice’s

discovery response, by itself, did not provide everything Plaintiffs needed. Rather, it “triggered

several follow-up specific questions as to how Rice was calculating the . . . royalty payments,” and

warranted another set of discovery requests on December 5, 2019. (Doc. 135 at 8). And, Rice

refused to respond to those requests and filed a motion for a protective order. (Id.; see also Doc.

135-4 at 21). Eventually, on March 19, 2020, Rice produced a spreadsheet with the requested data.

(Doc. 135 at 8). Plaintiffs then sought leave to amend roughly ten days later. (Doc. 94).



                                                 4
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 5 of 7 PAGEID #: 2306




       The foregoing demonstrates Plaintiffs’ diligence. Indeed, Plaintiffs moved to amend

shortly after receiving the requested discovery, and before that, worked to obtain the disputed

discovery in state court. Given the disputed nature of the discovery and the parties’ briefing in

state court on the same, Plaintiffs moved to amend once they believed they had the necessary

information to support a proposed claim. See, e.g., Joseph v. Joseph, No. 1:16-CV-465, 2017 WL

5953119, at *2 (S.D. Ohio Jan. 10, 2017) (internal citation omitted) (“The documents upon which

the proposed amendment is largely based were not produced until more than two months after the

July 22, 2016 motion to amend deadline. The delay in obtaining the documents did not result from

a lack of diligence on the part of the Plaintiff.”); Discover Bank v. New Vision Fin., LLC, No. 2:03-

CV-686, 2005 WL 1865369, at *3 (S.D. Ohio Aug. 1, 2005) (finding good cause under Rule 16(b)

where plaintiff obtained discovery that “apparently confirmed its suspicions sufficiently so that

the company could assert claims against three parties it seeks to add in good faith” and noting that

“[t]he period of delay between the date this discovery was obtained, January 25, 2005, and the

March 1, 2005 request to amend is fairly inconsequential”).

       True, Plaintiffs moved, notwithstanding Defendants’ pending objections to the discovery

requests at issue, to amend to add the same claim in state court on December 11, 2019, and the

state court granted amendment in January 2020. (See Doc. 15-4 at 20; see also Doc. 94 at 6). But

the State Court Action, which is currently scheduled for jury trial on July 28, 2020, is in a much

different posture than its federal court companions. (See Doc. 94 at 6). The parties in this matter

are still engaging in discovery, and the dispositive motion deadline is not until November 2020.

(See Doc. 120). In sum, the Court finds that Plaintiffs exercised diligence in attempting to adhere

to this Court’s case schedule, and have, therefore, fulfilled Rule 16(b)’s good cause requirement.




                                                 5
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 6 of 7 PAGEID #: 2307




       B. Rule 15(a)

       Turning to Rule 15(a), the Court finds that Plaintiffs have satisfied this standard as well.

Specifically, the Court finds, and Defendants do not raise convincing arguments to the contrary,

there is no evidence of undue delay, bad faith, or dilatory motive on the part of Plaintiffs. There

are also no repeated failures to cure deficiencies by amendments previously allowed. See Foman,

371 U.S. at 182.

       As for prejudice, Defendants contend that Plaintiffs’ proposed royalty claim “will involve

different discovery on different issues and will require the retention of new experts by both sides,

necessitating a new round of expert disclosures, new discovery deadlines, etc.” (Doc. 121 at 8).

But Defendants do not “articulate what additional experts need to be retained or how retaining

them would be ‘unduly prejudicial.’” CSX Transportation, Inc. v. Columbus Downtown Dev.

Corp., No. 2:16-CV-557, 2018 WL 4090199, at *3 (S.D. Ohio Aug. 28, 2018) (quoting Leary v.

Daeschner, 349 F.3d 888, 906 (6th Cir. 2003)) (rejecting similar argument that allowing

amendment would be prejudicial because it would require additional discovery, the retention of

additional expert witnesses, and an extension of the current discovery deadline). And, the Court

is not necessarily convinced that the amendment would result in brand new discovery given that

this claim is already part of the State Court Action against Defendants. Indeed, as explained,

numerous discovery disputes regarding discovery on royalties have played out in state court. Any

additional discovery on this matter should not be a surprise to Defendants.

       Additionally, as Plaintiffs emphasize, the parties are still in the process of engaging in

discovery, and Defendants have not made a showing of “significant” prejudice, outside of delay

and additional discovery, that would result from granting amendment. Cf. Hometown Folks, LLC

v. S&B Wilson, Inc., No. 1:06-CV-81, 2007 WL 3069639, at *5 (E.D. Tenn. Oct. 18, 2007)



                                                 6
Case: 2:19-cv-02221-SDM-KAJ Doc #: 153 Filed: 07/28/20 Page: 7 of 7 PAGEID #: 2308




(collecting cases and denying motion to amend made months after amendment, discovery, and

dispositive motion deadlines and explaining that “requiring defendants at trial to address a new

factual allegation added after the discovery period has closed is significantly prejudicial”). Finally,

as for Defendants’ concern regarding the case schedule, the Court will work with the parties to

alleviate Defendants’ concern in this regard.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiffs’ Motion to Amend (Doc. 94) is GRANTED, and the

Clerk shall docket Docs. 94-1 and 94-2 as the Amended Complaint and supporting exhibit in this

case. Additionally, the parties are DIRECTED to meet and confer within the next seven (7) days

as to whether the scheduling order in this case should be amended.

         IT IS SO ORDERED.



Date: July 28, 2020                             /s/Kimberly A. Jolson
                                                KIMBERLY A. JOLSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  7
